department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tln-1802-99 uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject no tax basis for supervisory goodwill this field_service_advice supplements the field_service_advice issued on date in response to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corporation subsidiary subsidiary a subsidiary b v w x y z date date date date year year year year year issue whether a transferee takes a substituted_basis in assets acquired pursuant to a g reorganization and whether the taxpayer in the instant case had basis in the supervisory goodwill at issue conclusion a transferee takes a substituted_basis in assets acquired pursuant to a g reorganization and the taxpayer in the instant case had no basis in the supervisory goodwill at issue facts corporation is a bank_holding_company registered under the bank_holding_company act of around date corporation acquired subsidiary which became a federally chartered stock savings bank headquartered in x prior to corporation’s acquisition of subsidiary subsidiary had acquired two federal savings and loan associations specifically on or about date subsidiary acquired subsidiary a subsidiary acquired subsidiary b around date both subsidiary a and subsidiary b were acquired in a tax-free reorganization pursuant to sec_368 and subsidiary used a carryover_basis for the assets acquired at the time of the acquisitions subsidiary was a healthy thrift and subsidiary a and subsidiary b were failing thrifts subsidiary acquired subsidiary a and subsidiary b through supervisory mergers induced and arranged by the federal savings and loan insurance corporation fslic and the federal_home_loan_bank board fhlbb the fslic permitted subsidiary to account for the acquisitions using the purchase_method of accounting pursuant to this method subsidiary valued each asset and liability acquired at fair_market_value as a result subsidiary a had a negative net_worth of dollar_figurey and subsidiary b had a negative net_worth of dollar_figurez the excess of the purchase_price which included liabilities assumed by the acquirer over the fair_market_value of the acquired assets was referred to as supervisory goodwill and was reported on subsidiary’s balance_sheet for regulatory book purposes pursuant to the fslic’s regulatory policies and procedures in effect during the years in issue subsidiary was permitted to amortize the supervisory goodwill by the straight-line method over a 40-year period and count the supervisory goodwill towards its regulatory capital reserve requirements at the time of the acquisitions subsidiary did not assign any_tax basis to the supervisory goodwill on date congress enacted the financial institutions reform recovery and enforcement act of firrea which phased out over a five year period the ability to count supervisory goodwill for the purpose of meeting regulatory capital reserve requirements some financial institutions sued the united_states asserting among other things that the government had breached its contractual promise to allow the thrifts to count goodwill toward regulatory capital reserve requirements according to the information provided corporation was one of these thrifts in 518_us_839 the supreme court held that the plaintiff financial institutions indeed had an enforceable contract with the government and that the government breached that contract as a result of the enactment of firrea on its tax returns for year through year corporation did not claim a loss deduction resulting from the phase out of its use of supervisory goodwill subsequently however corporation filed an amended_return for year claiming a sec_165 abandonment_loss because the supervisory goodwill became worthless on date as a result of the enactment of firrea in addition corporation asserted in its claim_for_refund that it should have assigned a tax basis to the supervisory goodwill created when it acquired subsidiary a and subsidiary b corporation is claiming refunds of dollar_figurev for year and dollar_figurew for year the claimed refund for year is based upon the carryback of a resulting net_operating_loss from year law and analysis our advice was requested concerning a transferee’s basis in assets acquired pursuant to a g reorganization and whether the taxpayer in the instant case had basis in the supervisory goodwill at issue a reorganization under sec_368 involves a transfer of assets by a transferor_corporation to a transferee corporation in a title_11_or_similar_case where in pursuance of the plan stock_or_securities of the transferee corporation are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 the reorganization generally involves tax-free transactions to the transferor the transferee and the exchanging stockholders and security holders sec_362 in part provides that if property was acquired by a corporation in connection with a reorganization to which part iii of subchapter_c applies then the basis shall be the same as it would be in the hands of the transferor increased in the amount of gain recognized to the transferor on such transfer accordingly if the transferor did not recognize gain in the transfer the transferee’s basis in the assets transferred would be the same as the transferor’s basis in the assets transferred the facts indicate subsidiary acquired subsidiary a and subsidiary b in tax-free g reorganizations on or about date and date respectively for tax purposes subsidiary took a carryover_basis in the assets it acquired from subsidiary a and subsidiary b in year corporation acquired subsidiary the facts do not indicate if corporation acquired subsidiary in a tax-free or a taxable transaction the taxpayer filed an amended_return for year asserting it should have assigned tax basis to the supervisory goodwill created at the time subsidiary acquired subsidiary a and subsidiary b assuming subsidiary a and subsidiary b did not recognize gain in the g reorganizations which appears to be the case subsidiary as the transferee corporation in the g reorganizations obtained a carryover_basis in the assets that subsidiary a and subsidiary b transferred to it in the g reorganizations the facts though are unclear concerning how corporation acquired subsidiary it appears however that subsidiary stayed in existence and became a subsidiary of corporation assuming subsidiary stayed in existence and became a subsidiary of corporation subsidiary’s basis in its assets after corporation acquired it should have been the same as subsidiary’s basis in its assets before corporation acquired it --ie assuming corporation did not acquire subsidiary pursuant to a transaction constituting a taxable_event in which subsidiary obtained or stepped up basis in assets eg a sec_338 transaction if corporation did acquire subsidiary in a transaction that constituted a taxable_event in which subsidiary obtained or stepped up basis in assets it is possible that subsidiary had goodwill or some other assets for which it previously had no basis but for which it derived basis in corporation’s acquisition of it since in the g reorganizations on or about date and date subsidiary a and subsidiary b had no basis in any supervisory goodwill subsidiary would have similarly had no basis in any supervisory goodwill accordingly at the time of corporation’s year acquisition of subsidiary subsidiary had no basis in any supervisory goodwill assuming no intervening transaction or event occurred to otherwise give subsidiary basis and assuming corporation’s acquisition of subsidiary was not pursuant to a transaction constituting a taxable_event in which subsidiary was able to obtain basis in assets please call if you have any further questions assistant chief_counsel field service division deborah a butler cc dom fs corp by steven j hankin special counsel
